NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 05/05/2021 has been entered. Claims 1, 3, 4, 6-16, 18, 21-23 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Final Office Action mailed 02/08/2021.

Allowable Subject Matter
Claim 1, 3, 4, 6-16, 18, 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 21
The closest prior art includes Schwarz (US 2016/0069270) and Lauer (US 2016/0131028).  Schwarz discusses considerations of a ratio between the diameter of a core compressor inlet to a diameter of the root leading edge of an axially forwardmost compressor blade (Dinlet:Dcomp), but does not consider this ratio in relation to an axial length of a flowpath between the core inlet and axially forwardmost compressor blade (Schwarz instead discusses “relatively low diametrical changes” of the transition flow passage between the core inlet and compressor).  Likewise, Lauer discusses considerations of an axial length LU of a transition channel measured from the core inlet to the root leading edge of the forwardmost compressor blade, in addition to discussions regarding a radius ratio of the transition channel (the radius “r” of the radially inner wall to the radius “R” of the radially outer wall) at an upstream inflow of the first compressor blade.  However, Lauer does not discuss relating the axial length LU to a difference between the radii r & R.  The prior art fails to discuss considerations of a ratio of the first axial distance divided by a difference between the first diameter and the second diameter, wherein the second ratio is greater than or equal to 0.8, and less than or equal to 1.5.  Schwarz and Lauer consider the variables in separate relationships, but do not interrelate them in the manner as claimed.  Interrelating the axial distance between the core inlet and the root leading edge of the axially forwardmost compressor rotor blade, and a difference between the radius of the core inlet to the root leading edge of the axially forwardmost compressor rotor blade, and requiring the relationship to be a ratio between 0.8 and 1.5, seeks to optimize the core inlet passage, providing a “steep” inlet passage that optimizes the overall size of the gas turbine engine relative to compressor size.
Claims 3, 4, 6-16, 18, 22-23 are allowable for the same reasons as claims 1 & 21, respectively.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741